Scott, Judge,
delivered the opinion of the court.
As this case is submitted to us for a review as to the finding of the facts, we may look at the evidence rejected ; and if we see that, if thrown into the scale of the plaintiffs, it would not induce us to disturb the finding, we would not be warranted in reversing the judgment on that account. The evidence rejected is of too vague and indecisive a character to produce any effect on the finding.
As to the account of moneys paid by the intestate, on account of the boat, and allowed in the Probate Court, we can not see how the plaintiffs were prejudiced by its introduction. The defence of the defendant was no set-off. The dispute was about the repairs done to the boat. The account filed by the plaintiffs admitted that defendant’s intestate was entitled to a credit in respect of them, and the controversy was as to the amount. The defence only contested the correctness of the account as stated.
There was evidence sufficient to support the finding, and as the parties submitted the cause to the court for trial, waiving a jury, it must be a strong case to induce us to interfere with the *168finding. When a cause is submitted to a jury, this court will not entertain a writ of error on the ground that the vgrdict is against the weight of evidence. The present practice act allows’a case to be made and brought here for a review on the finding as to the facts. In such cases, to induce this court to interfere, the verdict must be clearly wrong. ■ -It is not sufficient that, from the evidence, the finding might have been different.
With the 'concurrence of the other judges,
the judgment is affirmed.